DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/22/2022.
No amendments have been made.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Roberts (US 2016/0371014).
With respect to claim 1, Roberts teaches of an apparatus comprising: a first queue for storing a plurality of memory requests (fig. 2, item 208-214; paragraph 14, 32, 38; memory bank command queue); and
circuitry configured to: mark a first memory request in the first queue that is identified as a long-latency request (fig, 2; paragraph 14, 32, 38; where the latency predictor determines the predicted latency for a command and provides an ordering of the command in the memory bank command queue based on the predicted latency.  Where the command is a higher latency than other commands);
mark a second memory request in the first queue that is not identified as a long-latency request (fig, 2; paragraph 14, 32, 38; where the latency predictor determines the predicted latency for a command and provides an ordering of the command in the memory bank command queue based on the predicted latency.  Where the command is not a higher latency than other commands); and
schedule the first and second memory requests in the first queue (fig, 2; paragraph 14, 32, 38; where the commands are ordered and stored in the queue).
With respect to claim 8, Roberts teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 15, Roberts teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Roberts also teaches of a computing system comprising: a processor core configured to generate memory requests; a controller configured to perform the operations in claim 1 (fig. 1-2; paragraph 20, 22, 27-28; where the CPU includes multiple cores and the memory controller performs the command ordering).
With respect to claims 2, 9, and 16, Roberts teaches of wherein the circuitry is further configured to mark, for issue, the first memory request prior to marking for issue memory requests in the first queue that are not identified as long-latency requests (paragraph 14, 38; where the higher latency command is ordered before the lower latency commands, therefore when they are issued in order, it is issued before the lower latency commands are issued).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Bhartia et al. (US 2018/0357065).
With respect to claims 3, 10, and 17, Roberts teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, based on the type of request (paragraph 13, 31-32; where the predicted latency is based on the type of memory command).
Roberts fails to explicitly teach of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination that execution of the given memory request results in a page table walk.

Roberts and Bhartia are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts and Bhartia before the time of the effective filing of the claimed invention to incorporate the instructions that require page table walks as high latency in Roberts as taught in Bhartia.  Their motivation would have been to more efficiently access the memory.
Claims 4, 11, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Kudva et al. (US 2008/0263325).
With respect to claims 4, 11, and 18, Roberts teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, based on the type of request (paragraph 13, 31-32; where the predicted latency is based on the type of memory command).
Roberts fails to explicitly teach of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination the given memory request is one of a first N memory requests of an alternate path of instructions fetched from an instruction cache into a processor pipeline after a mispredicted branch operation is detected and resolved, wherein N is a non-zero, positive integer.

	Roberts and Kudva are analogous art because they are from the same field of endeavor, as they involve memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts and Kudva before the time of the effective filing of the claimed invention to incorporate the giving a higher priority to instructions following a misprediction operation in Roberts as taught in Kudva.  Their motivation would have been to reduce the delay caused by the misprediction and more efficiently access the memory.
Claims 5-7, 12-14, and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Gruber et al. (US 2014/0176586).
With respect to claims 5, 12, and 19 Roberts fails to explicitly teach of wherein: the apparatus further comprises a second queue configured to store read responses; and the circuitry is further configured to identify one or more read responses as long-latency responses based on a detection that the one or more read responses correspond to long- latency requests.

The combination of Roberts and Gruber teaches of the circuitry is further configured to identify one or more read responses as long-latency responses based on a detection that the one or more read responses correspond to long- latency requests (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses are part of the issued read commands they would retain the same priorities from the characteristics of the commands when they were issued).
	Roberts and Gruber are analogous art because they are from the same field of endeavor, as they involve memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts and Gruber before the time of the effective filing of the claimed invention to incorporate the read response buffer of Gruber into the host command queue of Roberts.  Their motivation would have been to more efficiently return data in response to the read operations.
With respect to claims 6, 13, and 20, the combination of Roberts and Gruber teaches of wherein the circuitry is further configured to service one or more read requests with one or more read responses identified as long- latency responses before servicing any read requests with read responses not identified as long-latency read responses (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses 
The reasoning for obviousness is the same as indicated with respect to claims 5, 12, and 19.
With respect to claims 7 and 14, the combination of Roberts and Gruber teaches of wherein the circuitry is further configured to mark, for issue, one or more long-latency read responses before marking, for issue, any read responses not identified as long-latency read responses (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses are part of the issued read commands they would retain the same priorities from the characteristics of the commands when they were issued.  Thus when the read data is consumed, it is consumed with the priority/order the commands were issued in).
The reasoning for obviousness is the same as indicated with respect to claims 5, 12, and 19.


Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claims 1, 8, and 15 that Roberts does not teach of, “mark a first memory request in the first queue that is identified as a long-latency request; mark a second memory request in the first queue that is not identified as a long-latency request.”  The examiner disagrees.
As written in the claims merely require that a first memory request that is long-latency and second memory request that is not long-latency be marked.  The claims do not specify how this marking is to occur, nor do they even require that the marking for the first and second requests even be different.  ‘Mark’ is defined by Webster’s Online Dictionary as, “…to designate; to indicate…to keep account of; to enumerate and register…to notice or observe; to give attention to; to take note of.”  Furthermore, the claims fail to establish what qualifies as a long-latency request and what qualifies as not a long-latency request, and the specification does not provide for specific definition of the terms.  Thus, the examiner has interpreted a ‘long-latency request’ as a request that is has a latency that is longer then that of another request, and ‘not identified as a long-latency request’ as a request that is not identified as a ‘long-latency request’.
Thus, in paragraph 32 and 38 when the latency predictor predicts the latency for multiple commands and the command scheduler uses the predicted latencies to “order[s] a high-latency memory command ahead of lower-latency memory commands in a host command queue…” the command schedules takes notice of the predicted latencies and designates/indicates some commands as having a high-latency by placing them ahead of the commands with lower-latencies.  The lower-latency commands are placed behind the high-latency commands designating them as ‘not identified as long-latency’ commands.  The resulting ordering of the 
The examiner requests the applicant to clarify exactly what the marking of the claimed memory request entails and what qualifies a particular request as ‘long-latency’ or ‘not identified as long-latency.’

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranganathan (US 2007/0005941) discloses giving instructions with higher latency a higher priority.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138